DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 October 2021 has been entered.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 11, and 16 are allowable over the prior art of record since the cited references taken individually or in combination fails to particularly disclose or suggest a head-mounted display, method, or one or more non-transitory computer-readable media, further comprising:  wherein the state-based estimation of the orientation of the display is periodically updated based upon periodically obtained absolute and relative orientation sensor data at a regular processing interval, as presented in the environment of the remaining limitations of claim 1 (and substantially similar limitations in each of independent claims 11 and 16).  It is noted that the closest prior art, Roberts et al. (NPL: Testing and Evaluation of a Wearable Augmented Reality System for Natural Outdoor Environments), hereinafter Roberts, shows a display screen positioned in the line of sight of the user; a processor; one or more non-transitory computer-readable media storing computer-executable instructions that, when executed, cause the processor to: determine the user’s pose azimuth based on updating a state-based estimation of an orientation of the display; display, on the display screen, at least a portion of a situational awareness ring, wherein the situational awareness ring is centered on the user’s location, wherein the situational awareness ring displays a plurality of geo-registered icons representing 
The remaining claims depend from one of the aforementioned independent claims and are accordingly allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748. The examiner can normally be reached M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613